Citation Nr: 0414406	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-24 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to secondary service connection for a left 
hip and leg disorder.

2.  Entitlement to a higher initial evaluation for a left 
knee disability, initially rated 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served for more than 24 years on active duty 
between November 1968 and March 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

At a travel Board hearing at the RO in November 2003, the 
veteran's testimony concerned the manifestations of his 
service-connected back disability, discopathy at L5-S1.  The 
issue of an increased rating for this condition is referred 
to the RO for appropriate action.

A July 2003 rating decision granted service connection for a 
left knee disability and assigned a 10 percent rating.  The 
representative's October 2003 statement qualifies as a notice 
of disagreement with the 10 percent rating assigned.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Service connection is currently in effect for 
disabilities that include diabetes mellitus, status post 
amputation of great, second, third toes of the left foot, 
discopathy of L5-S1, peripheral neuropathy of the lower 
extremities, and chondromalacia of the left knee.

2.  The veteran does not currently have any other disability 
of the left lower extremity.



CONCLUSION OF LAW

The criteria for secondary service connection for a left hip 
and leg disorder are not met.  38 C.F.R. § 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the June 2003 
statement of the case informed the veteran of the types of 
evidence needed to substantiate his claim.  The veteran has 
been seeking service connection for disabilities of the left 
lower extremity since prior to his separation from service 
and has been asked to submit pertinent evidence in his 
possession.  In accordance with the requirements of the VCAA, 
the RO, in a November 2002 letter, informed the veteran what 
evidence and information the VA would obtain.  Therefore, the 
Board finds that the VA's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the content of the June 2003 statement of the 
case, the Board notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In the June 2003 statement of the case, the RO informed him 
that the VA must make reasonable efforts to help him get 
evidence necessary to support his claim.  He was told that 
the VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing sufficient information to the VA to 
identify the custodian of any records.  He was notified that 
it was still his responsibility to make sure that these 
records were received by the VA.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was not 
specifically asked provide any evidence in the claimant's 
possession that pertains to the claim.  But in the 
circumstances of this claim, the Board finds that there is no 
allegation or likelihood that there is any such pertinent 
evidence.  In this regard, and in any event, a recent opinion 
by the General Counsel's Office, it was determined that the 
Pelegrini Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  

The Board further acknowledges that the June 2003 statement 
of the case was sent to the veteran after the RO's decision 
that is the basis for this appeal.  As noted in Pelegrini, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after the VA receives 
a complete or substantially complete application for 
benefits; thus, the Court held that under section 5103(a), a 
service-connection claimant must be given notice before an 
initial unfavorable RO decision on the claim.  In this case, 
however, the veteran's claim has been reevaluated on more 
than one occasion, with respect to additional disabilities of 
the left lower extremity as these became apparent, without 
taint or "adverse impact" due to earlier adjudications.  As 
there could be no useful purpose for providing another 
section 5103(a) notice under the circumstances of this case -
- that is, at a time so far removed from the application for 
benefits -- the Board concludes that any defect in the 
section 5103(a) notice in this instance is harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
requested all medical information identified by the veteran.  
There is no basis for speculating that additional unobtained 
evidence exists that would be relevant to the claim being 
decided herein.  The Board finds that the evidence, discussed 
infra, which includes his testimony and the recent VA 
examination to determine the nature and extent of any 
neurological disability, warrants the conclusion that a 
remand for additional examination is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of the VA in its duty to 
assist or notify, and that any such failure is no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.  Analysis
During service the veteran sustained traumatic amputation of 
the left great, second, and third toes as the result of an 
accident with a lawnmower in June 1991.  

On an October 2001 VA examination that was considered part of 
his predischarge examination, it was noted that he did not 
have a limp.  He had complaints of pain in the lumbar spine, 
and normal range of motion in all joints of both lower 
extremities.  The impressions included diabetes mellitus, 
status post amputation of great, second, third toes of the 
left foot and low back pain with normal range of motion.  

In November 2001 the RO granted service connection for 
diabetes mellitus (20 percent), status post amputation of 
great, 2nd, and 3rd toes of the left foot (20 percent), a low 
back disability (later characterized as discopathy of L5-S1 
and now rated 10 percent), and status post bunionectomy of 
the right foot. (0 percent).  The RO later service connected 
peripheral neuropathy of the lower extremities (each sided 
rated 10 percent), and service connected chondromalacia of 
the left knee (10 percent).

The veteran now seeks secondary service connection for 
additional unspecified disorders of the left hip and leg.  
Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition. 38 C.F.R. § 3.310.

The problem with the veteran's claim is that there are no 
additional identified disabilities of the left lower 
extremity beyond the service-connected toe amputations, disc 
disease of the low back (with radiation), bilateral diabetic 
peripheral neuropathy, and left knee chondromalacia.  In this 
regard, there have been 2 additional VA examinations that 
have addressed the lower extremities.  In April 2000, it was 
noted that that the veteran had complaints of pain in the 
left hip, thigh and leg.  The examiner commented that it was 
unlikely that the problems in the left hip and knee were 
attributed to the loss of the 3 toes on the left foot.  He 
said the left hip did not show true pathological process and 
represented the course of referred pain from the low back.  
He added that the complaint in the left knee was secondary to 
early retropatellar cartilaginous changes.  On an April 2003 
VA peripheral nerve examination, strength and muscle tone 
were within normal limits in the lower extremities and the 
examiner diagnosed very mild distal peripheral neuropathy of 
the lower extremities secondary to diabetes mellitus.  

The Board has reviewed the entire record, including the 
veteran's testimony before the undersigned in November 2003 
and other private medical evidence submitted in support of 
his claim, and finds that the veteran's current complaints 
concerning the left lower extremity seem to be explained by 
disabilities for which service connection has already been 
granted.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Inasmuch as there is no additional 
identified disability involving the left hip and/or leg 
beyond those that are already service connected, the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Secondary service connection for a left hip and leg disorder 
is denied.


REMAND

As previously stated, the veteran has disagreed with the 
initial 10 percent rating assigned for the left knee 
disability.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should issue a statement of the 
case (SOC) with respect to the initial 
rating assigned for the service-connected 
left knee disability.  The veteran is 
advised that he has 60 days from the date 
of issuance to file a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



